DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-13, drawn to A method of producing a cell having a scarless genome sequence wherein an exogenous nucleic acid sequence inserted into a targeted region in the genome is completely excised, wherein the exogenous nucleic acid sequence comprises a nucleic acid sequence homologous to a genome sequence in the targeted region at each end and one or more sequence-specific nuclease-recognizing site(s) between the two homologous nucleic acid sequences, and wherein the method comprises:
(1) introducing the sequence-specific nuclease or a nucleic acid encoding the same into a host cell having a genome sequence into which the exogenous nucleic acid sequence is inserted; and
(2) culturing the cell obtained in step ( 1 ),
thereby causing double-strand break at the sequence-specific nuclease-recognizing site(s) and the subsequent microhomology-mediated end joining or single-strand annealing between the resulting broken ends that contain the homologous nucleic acid sequences to generate a cell having a scarlessly reverted genome sequence in which the exogenous nucleic acid sequence is completely excised from the targeted region.

Group II, claim(s) 14-17, drawn to an isolated nucleic acid comprising: 
(a) two nucleic acid sequences homologous to a targeted region in a host genome, wherein the 3' end of one of the nucleic acid sequences and the 5' end of the other nucleic acid sequence overlap; and
(b) one or more sequence-specific nuclease-recognizing site(s) between the two nucleic acid sequences of (a).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: inventions I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group II is drawn to an isolated nucleic acid that comprises two nucleic acid sequences homologous to a targeted region in a host genome, wherein the 3' end of one of the nucleic acid sequences and the 5' end of the other nucleic acid sequence overlap.  Group I does not require any isolated nucleic acid. Moreover, while group I refers to an exogenous nucleic acid that comprises a sequences homologous to a genome sequence at each end of the exogenous nucleic acid sequence, it has no requirement for any overlap between those two homologous sequences. Therefore there is a lack of unity between the restricted inventions. 
Moreover, claim 1 fails to make a contribution over the prior art in view of JP 2015-177788 A which discloses a method for producing a plant cell comprising a mutation introduced in a target DNA, the method comprising the following steps (i) to (iii): (i) a step of introducing into plant cells a DNA construct comprising a marker gene, and a first DNA and a second DNA homologous to a target DNA, the DNA construct having the following features (a) to (d) (a) the first homologous DNA is added to a 5' side of the marker gene via a first nuclease recognition site, (b) the second homologous DNA is added to a 3' side of the marker gene via a second nuclease recognition site, (c) a 3' end region of the first homologous DNA and a 5' end region of the second homologous DNA are DNA sequences having 30 to 500 nucleotides (short overlapping DNA sequences) homologous to each other, and (d) in at least one DNA of the first homologous DNA and the second homologous DNA, a desired mutation is introduced in a region other than the short overlapping DNA sequence; (ii) a step of selecting a plant cell, in which the mutation and the marker gene flanked by the first and second nuclease recognition sites are introduced in the target DNA via homologous recombination between the target DNA and the first and second homologous DNAs, based on an expression of the marker gene; and (iii) a step of removing the marker gene and the first and second nuclease recognition sites from the target DNA by expressing a nuclease capable of specifically recognizing the first and second nuclease recognition sites in the cell selected in the step (ii) (Claim 1). Dl also discloses that the marker gene inserted in the genomic DNA via homologous recombination can be removed from the plant cell by using the nuclease, and further that the nuclease recognition sites can also be removed without leaving any trace by matching (overlapping) the 30-nucleotide sequences adjacent to the recognition sites ([ 0017], Examples, Fig.1, Fig.2). See the Written Opinion of the International Searching Authority filed in this application on 2/1/2019. Thus there is no special technical feature linking the claimed inventions.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635